Opinion of the Court by
Judge Hardin :
The action of the circuit court in sustaining the motion of the appellee to dismiss the action for want of jurisdiction, presents the only question which we deem it necessary to determine on this appeal.
The original petition alleges that the defendants agreed to pay the plaintiffs $71 by their promissory note, dated in 1854, which, being lost, cannot be filed, and in the progress of the cause, the plaintiff filed an amended petition stating that said note was entitled to a credit of $35 paid in 1855. Thus according to the plaintiff’s pleading as amended his claim, exclusive of interest, was clearly less than $50.
Circuit courts have original jurisdictions of all civil actions ex*118cept when exclusive jurisdiction is given to other courts (Civil Code, sec. 18). But by the 29th section of the Code, as amended in I860, the courts of justice of the peace have jurisdiction, exclusive of the circuit court, but concurrent with the quarterly court of all actions for the 'recovery of money, or personal property, when the matter in controversy, exclusive of interest and costs, does not exceed fifty dollars in value.
Reid, for appellant„

Holt, for appellees.

It is apparent, therefore, that if the statements of the amended petition had been embraced in the original petition, together with those expressed in it, the cause of action thus disclosed would not have been one of which the circuit court had original jurisdiction, and it seems to us, that in determining the question of jurisdiction, the amended pleading should be regarded as qualifying and correcting the original petition, and thus defining the demand of the plaintiffs, as one over which the circuit court had no jurisdiction; and the fact that said payment of $35 is alleged in the answer of the defendants does not alter the case, as the question of jurisdiction must be determined by the plaintiff’s own 'assertion of his claim, and not by the defense of his adversary.
Wherefore, the judgment is affirmed.